Title: Randolph Jefferson to Thomas Jefferson, 6 October 1811
From: Jefferson, Randolph
To: Jefferson, Thomas


          
                  Dear brother 
                  Octr 6: 11
          
		   
		   
		   
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		   
		  
		   
		  I Received yours of the twenty six of last month and am extremly sorry to hear of my sisters death and would of bin over but it was not raly in my power but it is what we may all expect to come to either later or sooner I Got mr pryor to call and leave this letter for me as he was Going to albemarle court and recomended it to him to make montocello his first days stage I
			 intend coming over some time next month which I expect will be towards the last of the month as I shall be very busy a Getting my crop of wheat down to Richmond and
			 sowing my present crop you will not forget to take care of my puppy if you have not Given
			 him a way to any one I expect by this time he must be large
			 I have Just Got over a very severe tack of the Gravil I
			 could not of survived many ours had I not Got releaf from a physician immidately:
			 I am yours 
                  my wife and family prsents there respects to you and family I am yrs
          affectionately
                  Rh; Jefferson
         